DETAILED ACTION
1. 	A telephone call was made to request an election, but no replyhas been received. 
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.       Claim 1-5, 14-23, and 26 drawn to an operation that enables a method for obtaining an emission probability for sequence positioning, comprising: obtaining a plurality of measurement reports (MRs) of a terminal in a target region and an engineering parameter of at least one base station in the target region, wherein the target region is a predetermined geographical region, wherein each of the MRs comprises location information and parameter information, wherein the location information indicates a location that is in the target region and that is of a terminal corresponding to the MRs comprising the location information, wherein the parameter information comprises an environment parameter, and wherein the environment parameter indicates an environment in which the terminal corresponding to the MRs comprising the environment parameter is located; obtaining, a feature vector corresponding to each of the MRs based on the parameter information in each of the MRs and the engineering parameter of the at least one base station; processing, the location information in each of the MRs and the feature vector corresponding to each of the MRs using a regression model to obtain a single-point positioning model; and calculating, the emission probability of the feature vector corresponding to each of the MRs based on the single-point positioning model, the location information in each of the MRs, and the feature vector corresponding to each of the MRs, wherein the emission probability value indicates a probability that the feature vector corresponds to a piece of location information (H04W64/003, H04W24/10).
II.	Claims 6-13 and 25 drawn to an operation that enables a method for obtaining a transition probability, comprise obtaining a plurality of pieces of track data of a terminal in a target region from a third- party platform, wherein the target region is a predetermined geographical region, wherein each of the pieces of the track data comprises a same environment parameter and at least two pieces of location information, wherein the environment parameter indicates an environment in which the terminal is located, wherein the at least two pieces of the location information indicate a location of the terminal that is in the target region wherein each of the at least two pieces of the location information corresponds to a time stamp; and calculating the transition probability based on the pieces of the track data, wherein the transition probability comprises a transition probability value, wherein the transition probability value indicates a probability that the terminal moves from one of the at least two pieces of the location information to another of the at least two pieces of the location information after a time interval T (H04W64/006).

Invention I deals with the operation that enables a method for obtaining an emission probability for sequence positioning, comprising: obtaining a plurality of measurement reports (MRs) of a terminal in a target region and an engineering parameter of at least one base station in the target region, wherein the target region is a predetermined geographical region, wherein each of the MRs comprises location information and parameter information, wherein the location information indicates a location that is in the target region and that is of a terminal corresponding to the MRs comprising the location information, wherein the parameter information comprises an environment parameter, and wherein the environment parameter indicates an environment in which the terminal corresponding to the MRs comprising the environment parameter is located; obtaining, a feature vector corresponding to each of the MRs based on the parameter information in each of the MRs and the engineering parameter of the at least one base station; processing, the location information in each of the MRs and the feature vector corresponding to each of the MRs using a regression model to obtain a single-point positioning model; and calculating, the emission probability of the feature vector corresponding to each of the MRs based on the single-point positioning model, the location information in each of the MRs, and the feature vector corresponding to each of the MRs, wherein the emission probability comprises an emission probability value, and wherein the emission probability value indicates a probability that the feature vector corresponds to a piece of location information (H04W64/003, H04W24/10).
Invention II deals with the operation that enables a method for obtaining a transition probability, comprise obtaining a plurality of pieces of track data of a terminal in a target region from a third- party platform, wherein the target region is a predetermined geographical region, wherein each of the pieces of the track data comprises a same environment parameter and at least two pieces of location information, wherein the environment parameter indicates an environment in which the terminal is located, wherein the at least two pieces of the location information indicate a location of the terminal that is in the target region wherein each of the at least two pieces of the location information corresponds to a time stamp; and calculating the transition probability based on the pieces of the track data, wherein the transition probability comprises a transition probability value, wherein the transition probability value indicates a probability that the terminal moves from one of the at least two pieces of the location information to another of the at least two pieces of the location information after a time interval T (H04W64/006).
4.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different modes or operation, different functions, or different effects, restriction for examination purposes as indicated is proper.
5.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641